Case 1:18-cv-12868-RMB-KMW Document 55 Filed 09/15/20 Page 1 of 6 PageID: 735



                                                          [Docket No. 52]


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 CHERRY HILL TOWNE CENTER
 PARTNERS, LLC,

             Plaintiff,                  Civ. No. 18-12868 (RMB/KMW)

             v.                                      OPINION

 GS PARK RACING, L.P.,
 GREENWOOD NEW JERSEY, INC.,
 GREENWOOD RACING, INC.,

             Defendants.



 APPEARANCES:

 BROWN & CONNERY, LLP
 By: William M. Tambussi, Esq.
      Mark P. Asselta, Esq.
      Andrew S. Brown, Esq.
 360 Haddon Avenue
 Westmont, New Jersey 08108
                Counsel for Plaintiff

 BALLARD SPAHR LLP
 By: Roberto A. Rivera-Soto, Esq.
 210 Lake Drive East-- Suite 200
 Cherry Hill, New Jersey 08002
                Counsel for Defendants


 BUMB, UNITED STATES DISTRICT JUDGE:

      By operation of New Jersey’s Sports Wagering Act, Plaintiff

 Cherry Hill Towne Center-- after obtaining the requisite

 license-- could open a sports wagering facility on the property



                                     1
Case 1:18-cv-12868-RMB-KMW Document 55 Filed 09/15/20 Page 2 of 6 PageID: 736



 at issue in this case but for the restrictive covenant held by

 Defendants GS Park Racing, L.P., Greenwood New Jersey, Inc., and

 Greenwood Racing, Inc. (collectively “GSPR”).         That covenant

 exclusively reserves to GSPR the right to operate “wagering

 activities and gambling and gaming of any sort.”         Approximately

 one year ago, this Court held, in the context of a Motion for

 Preliminary Injunctive Relief, that GSPR would likely prevail on

 its position that the restrictive covenant is enforceable.           See

 Cherry Hill Towne Ctr. Partners, LLC v. GS Park Racing, L.P.,

 2019 WL 4187836 (D.N.J. Sept. 4, 2019). 1       Since that decision,

 two relevant events have occurred: (1) GSPR filed a Motion for

 Summary Judgment after the parties had exchanged discovery, and

 (2) the COVID-19 global pandemic arose.

      Cherry Hill Towne Center now claims that it no longer

 wishes to pursue this litigation because its business plans have

 changed as a result of the pandemic and related public health

 restrictions. 2   Thus, instead of filing opposition to GSPR’s


      1 The Court, however, denied the Motion for Preliminary
 Injunctive Relief, additionally holding that GSPR had not
 established that, absent provisional injunctive relief,
 immediate irreparable harm would result before this Court could
 render a final judgment on the merits.

      2  Specifically, Cherry Hill Towne Center states, “as a
 result of the ongoing global pandemic and the concomitant
 governmental restrictions, it no longer makes sense from a
 business perspective to open a ‘bricks and mortar’ sports
 wagering facility, at least for the foreseeable future.” (Moving
 Brief, Dkt. 52-1, p. 1-2)(emphasis added by the Court).


                                     2
Case 1:18-cv-12868-RMB-KMW Document 55 Filed 09/15/20 Page 3 of 6 PageID: 737



 Motion for Summary Judgment, Cherry Hill Towne Center presently

 moves to dismiss this suit without prejudice, and without costs,

 pursuant to Fed. R. Civ. P. 41(a)(2).       GSPR opposes the motion

 insofar as Cherry Hill Towne Center seeks a dismissal without

 prejudice.    GSPR contends that, in light of the Court’s holding

 that GSPR would likely prevail on the merits of this suit, and

 GSPR’s pending Motion for Summary Judgment, the dismissal should

 be with prejudice.     For the reasons stated herein, the Court

 will dismiss this case without prejudice but with certain

 “terms,” Fed. R. Civ. P. 41(a)(2), intended to mitigate any

 prejudice to GSPR that might arise if Cherry Hill Towne Center

 were to refile this suit in the future.

 I.    BACKGROUND

       The Court incorporates herein by reference the Court’s

 Opinion addressing GSPR’s Motion for Preliminary Injunction,

 Cherry Hill Towne Ctr. Partners, LLC v. GS Park Racing, L.P.,

 2019 WL 4187836 (D.N.J. Sept. 4, 2019).

 II.   LEGAL STANDARD

       Federal Rule of Civil Procedure 41(a)(2) provides, in

 relevant part, “an action may be dismissed at the plaintiff’s

 request only by court order, on terms that the court considers

 proper.” 3   Such “terms” must be “designed to protect the



       3Federal Rule of Civil Procedure 41(a)(1)(A)(i) does not
 apply because GSPR answered the Complaint on September 12, 2018,


                                     3
Case 1:18-cv-12868-RMB-KMW Document 55 Filed 09/15/20 Page 4 of 6 PageID: 738



 defendant” and must “not create burdensome obstacles to

 refiling” by the plaintiff.      S.B. v. KinderCare Learning

 Centers, LLC, 815 F.3d 150, 152–53 (3d Cir. 2016).

 III. ANALYSIS

      This Court’s dismissal order must reflect a balancing of

 two competing interests: Cherry Hill Towne Center’s right to

 dismiss its claims, and the prejudice to GSPR that may result

 from such dismissal.     Contrary to Cherry Hill Towne Center’s

 argument, a bare dismissal without prejudice does carry with it

 the potential for prejudice to GSPR if Cherry Hill Towne Center

 were to refile this suit in the future.        As GSPR understandably

 emphasizes, this Court has held that the restrictive covenant is

 likely enforceable and in GSPR’s view there is little left to do

 or say in this litigation.      While this Court’s holding, of

 course, is not a final adjudication of the issue, it nonetheless

 has value to GSPR.     In the event that Cherry Hill Towne Center

 refiles its suit, GSPR should not be required to litigate the

 new suit as if this Court had never ruled anything as to the

 enforceability of the restrictive covenant.        Nor should GSPR be

 exposed to the additional time and expense of conducting

 previous discovery, re-drafting and re-filing previous




 and filed a motion for summary judgment on March 3, 2020. Rule
 41(a)(1)(A)(ii) does not apply because GSPR does not stipulate
 to the type of dismissal Cherry Hill Towne Center seeks.


                                     4
Case 1:18-cv-12868-RMB-KMW Document 55 Filed 09/15/20 Page 5 of 6 PageID: 739



 pleadings, and re-drafting and re-filing its summary judgment

 motion.    Nor should GSPR face the threat of another judicial

 forum.    In the end, this Court agrees with GSPR and finds that

 GSPR would be prejudiced by having to litigate a new, refiled

 suit from scratch.

      Although GSPR’s concerns are certainly well-founded,

 dismissal with prejudice, as GSPR requests, would shift the

 balance too far, and might also erroneously suggest that this

 Court has rendered a final judgment as to the enforceability of

 the restrictive covenant, which it has not.        Thus, the Court

 concludes that the following terms will adequately mitigate

 prejudice to GSPR while allowing Cherry Hill Towne Center to

 dismiss, without prejudice, and without costs, its claims.

 First, any future suit by Cherry Hill Towne Center against GSPR,

 seeking a declaration that the restrictive covenant at issue in

 this suit is unenforceable, filed in the District of New Jersey,

 or filed in New Jersey state court and removed to this District 4,

 shall be designated as related to this case and directly

 assigned to the undersigned pursuant to Local Rule 40.1(c).

 Second, upon assignment of the new case to the undersigned, the

 Court’s prior ruling on GSPR’s Motion for Preliminary Injunction

 will be deemed as rendered in the new case, GSPR’s Motion for


      4 GSPR removed this suit from New Jersey Superior Court,
 Chancery Division on the basis diversity of citizenship.


                                     5
Case 1:18-cv-12868-RMB-KMW Document 55 Filed 09/15/20 Page 6 of 6 PageID: 740



 Summary Judgment will be deemed as pending in the new case, and

 a new briefing schedule on the Motion for Summary Judgment will

 be set by the Court.     In essence, the case will pick-up where it

 left off when Cherry Hill Towne Center makes its business

 decision to proceed with building a sports betting facility.

 IV.   CONCLUSION

       For the foregoing reasons, the Court will grant, in part,

 and deny, in part, Plaintiff’s Rule 41(a)(2) Motion.          An

 appropriate Order: (1) dismissing this case without prejudice,

 without costs, and upon the terms set forth above, and (2)

 dismissing as moot GSPR’s Motion for Summary Judgment shall

 issue on this date.




 Dated: September 15, 2020               _s/ Renée Marie Bumb   _____
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                     6
